DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Wickl (U.S. Patent 3,642,381) in view of Worthen (U.S. Patent 3,703,183), which is described below in further detail, fails to anticipate or make obvious a hydraulic cylinder that configured to cause a piston rod portion to advance and retreat in a direction orthogonal to the second center axis direction, wherein the hydraulic cylinder includes a cylinder portion in which control oil is accommodated, and a rod guide portion that has a tabular shape into which the piston rod portion is inserted and guides movement of the piston rod portion, along with the other limitations of the claims.  Worthen teaches a diaphragm type actuator, and it would be improper to modify the actuator to be a hydraulic actuator.  Alternatively, Ootomo (U.S. Patent 7,604,021) in view of Nogami (U.S. Patent 10,605,114), which is described below in further detail, fails to anticipate or make obvious a linking unit that connects the intermediate rod portion and the piston rod portion to each other, converts displacement of the piston rod portion into displacement in the second center axis direction, and transmits the displacement to the intermediate rod portion such that the intermediate rod portion is moved in the second center axis direction, along with the other limitations of the claims.  Ootomo discloses two valves that are not physically linked together in the manner described in the claims, and to modify the valve to have a linking unit would prevent the valve from functioning in its intended manner.
The closest prior art, Wickl (U.S. Patent 3,642,381) discloses a valve device comprising:
a valve casing 2 in which an inlet flow path 43’ into which fluid is configured to flow, an intermediate flow path 80 that communicates with the inlet flow path and through which the fluid is configured to flow in a direction intersecting the inlet flow path, and an outlet flow path 1 that communicates with the intermediate flow path and through which the fluid is configured to flow in a direction intersecting the intermediate flow path are formed;
an outlet valve seat portion 4 provided in the outlet flow path;
an outlet valve body (r1-r5) that comes into contact with the outlet valve seat portion such that the outlet flow path is closed;
an outlet rod portion 9/10 that extends along a first center axis (54/55) and of which an end portion on a first side in a first center axis direction is connected to the outlet valve body;
a linkage shaft 5 portion that is configured to linearly move the outlet rod portion in the first center axis direction;
an intermediate valve seat portion (seat for rapid shutdown valve 44) provided in the intermediate flow path;
an intermediate valve body 44 that comes into contact with the intermediate valve seat portion such that the intermediate flow path is closed;
an intermediate rod portion (rod for valve 44) that extends along a second center axis (horizontally through 44, 45, 42) intersecting the first center axis and of which an end portion on a first side in a second center axis direction is connected to the intermediate valve body; and
an intermediate actuator unit (not shown) that is configured to linearly move the intermediate rod portion in the second center axis direction,
wherein a rod insertion hole (at 45) into which the intermediate rod portion is inserted is formed in the valve casing,
wherein a gap (directly below where reference numeral 45’ is pointing on FIG. 4) between an inner circumferential surface of the rod insertion hole and an outer circumferential surface of the intermediate rod portion is formed to be wider than a gap (immediately to the right of where reference numeral 45’ is pointing on FIG. 4) between an inner circumferential surface of the rod guide portion and an outer circumferential surface of the piston rod portion (FIG. 1, 4; Col. 3 ln 16-Col. 5 ln 30).
Worthen (U.S. Patent 3,703,183) teaches an actuator 23 including a cylinder configured to cause a piston rod portion 37 to advance and retreat in a direction (vertically) orthogonal to the second center axis direction (horizontally),
a linking unit 50 that connects the intermediate rod portion (rod of 17) and the piston rod portion to each other, converts displacement of the piston rod portion into displacement in the second center axis direction, and transmits the displacement to the intermediate rod portion such that the intermediate rod portion is moved in the second center axis direction (FIG. 1; Col. 1 ln 55-Col. 2 ln 59).
However, the combination of the references remains silent regarding the intermediate actuator unit is a hydraulic cylinder, wherein the hydraulic cylinder includes a cylinder portion in which control oil is accommodated, and a rod guide portion that has a tabular shape into which the piston rod portion is inserted and guides movement of the piston rod portion.
Alternatively, Ootomo (U.S. Patent 7,604,021) discloses a valve device 20 comprising:
a valve casing 23 in which an inlet flow path 24 into which fluid is configured to flow, an intermediate flow path 26 that communicates with the inlet flow path and through which the fluid is configured to flow in a direction intersecting the inlet flow path, and an outlet flow path 32 that communicates with the intermediate flow path and through which the fluid is configured to flow in a direction intersecting the intermediate flow path are formed;
an outlet valve seat portion 33 provided in the outlet flow path;
an outlet valve body 35 that comes into contact with the outlet valve seat portion such that the outlet flow path is closed;
an outlet rod portion 36 that extends along a first center axis and of which an end portion on a first side in a first center axis direction is connected to the outlet valve body;
a linkage shaft portion (within 37) that is configured to linearly move the outlet rod portion in the first center axis direction;
an intermediate valve seat portion 28 provided in the intermediate flow path;
an intermediate valve body 29 that comes into contact with the intermediate valve seat portion such that the intermediate flow path is closed;
an intermediate rod portion 30 that extends along a second center axis intersecting the first center axis and of which an end portion on a first side in a second center axis direction is connected to the intermediate valve body; and
an intermediate actuator unit 31 that is configured to linearly move the intermediate rod portion in the second center axis direction (FIG. 1; Col. 9 ln 7-Col. 10 ln 36).
Nogami (U.S. Patent 10,605,114) teaches using a hydraulic actuator 20 to operate a valve device.
However, this combination of references still remains silent regarding a linking unit that connects the intermediate rod portion and the piston rod portion to each other, converts displacement of the piston rod portion into displacement in the second center axis direction, and transmits the displacement to the intermediate rod portion such that the intermediate rod portion is moved in the second center axis direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753